DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/2/2021 has been entered. Claims 1, 5-7, 9-15, and 19-20 remain pending. Claims 2-4, 8, and 16-18 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilger (US Patent 6,756,998) in view of Belz et al. (US Patent 8,548,607).

Regarding Claim 1; Bilger teaches; An animal habitat control system, comprising: 
plural equipment, (Bilger; at least Fig. 7A; column 8, lines 55-67; disclose a plurality of controlled objects (12) in a home automation habitat control system which is used for the comfort of humans and animals living within the homes)
each of the equipment having a different functionality, wherein the plural equipment includes at least one fan equipment, at least one light equipment, and at least one inlet equipment controlling airflow into an animal habitat; (Bilger; at least Fig. 7A; column 8, lines 55-67; disclose a plurality of controlled objects in a home automation system in which each controlled object can have different functionality (i.e. lights, fans, televisions, appliances, windows, HVAC equipment (i.e. dampers), etc.))
a controller; (Bilger; at least Fig. 7A; column 9, lines 50-55; disclose a central controller for sending commands to the controlled objects)
and a switch comprising plural states, the switch operably coupling the plural equipment to the controller, (Bilger; at least Fig. 9; column 18, lines 37-65; disclose a smart switch in communication with the central controller and coupled to controlled devices of the structure that contains a plurality of states (i.e. room modes) that can be triggered to control the controlled devices coupled to the respective switches)
wherein the switch, when configured in a first state, enables the controller to control operations of the plural equipment using first control logic, (Bilger; at least column 18, lines 37-65; 
and wherein the switch, when configured in a second state, enables the controller to control operations of one or more equipment of the plural equipment using second control logic that bypasses the first control logic, (Bilger; at least column 18, lines 37-65; disclose wherein disclose wherein if the switch is toggled down a number of times, it will trigger alternative room modes that will super cede the present mode the room is currently in)
wherein the switch is coupled to a button uniquely corresponding to one service operation among a plurality of different service operations, success of the one service operation correlated to the controller controlling operations of the one or more equipment of the plural equipment using the second control logic; (Bilger; at least column 14, lines 5-25; column 18, lines 23-65; disclose wherein the switch is a standard decora switch with a toggle member (i.e. button) which is toggled in various combinations to control room modes (i.e. service operations) and upon activation in the proper sequence engages the room into the appropriate mode and activates all appropriate equipment in the room)
one or more interfaces, the one or more interfaces enabling configuration of the first and second control logic and the switch by a user with access rights to the first and second control logic and the switch configuration, the one or more interfaces further enabling the user to enable and disable the switch; (Bilger; at least Fig. 13E and 13F; column 18, lines 23-65; column 23, lines 35-47; disclose a user interface accessed by a user of the automation system where for each room of a house (i.e. 1st family room in the present art) a user sets up custom control operations (i.e. lighting and speaker activations in the two figures) for various room modes (i.e. control logic for the different modes such as normal, romantic, etc.) which is activated by the local smart switch to trigger the various custom modes 
wherein responsive to the switch being enabled by the user with access rights, the state of the switch is configured to be changed by a user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic, enabling operational control to change from the first control logic to the second control logic; (Bilger; at least column 19, lines 8-12; disclose wherein users unfamiliar with the control logic can utilize the switches and one could reasonably assume perform the basic switching combinations to change between first and second control logic modes)
wherein the one or more interfaces enable, for the switch, the user to select one or any combination of which of the plural equipment are operational upon activation of the switch, whether the selected one or more of the plural equipment are off or on, or a variable value of intensity for the one or more of the plural equipment. (Bilger; at least Figs. 13E and 13F; disclose where the user is able to customize for each room mode, which equipment is operated, either on or off, upon activation of the switch in the corresponding room mode and wherein for instance in regard to lighting control, can adjust a brightness threshold for the various modes).
Bilger appears to be silent on; wherein the switch, when configured in a first state, enables the controller to control operations of the plural equipment using first control logic,
However, Belz teaches; (at least column 17, lines 24-37; column 18, lines 3-17) disclose a limited purpose remote controller configurable in the form of a switch which is programmed that upon activation or deactivation, sends automation commands to a plurality of equipment linked to the single switch allowing control of multiple devices with a single switch.
Bilger and Belz are analogous art because they are from the same field of endeavor or similar problem solving area, of home and building automation and control systems.


Regarding Claim 5; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, further comprising an input/output device or devices coupled between the controller and the plural equipment. (Belz; at least column 17, lines 24-37; disclose wherein the smart switch is coupled to a plurality of equipment and acts as an input/output device between the controller and plurality of equipment).

Regarding Claim 6; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, further comprising an enclosure housing the input/output device or devices, wherein the button is mounted on the housing or within the housing. (Bilger; at least Fig. 9; disclose wherein the toggle (73) (button) is mounted on the housing).

Regarding Claim 7; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, wherein the one or more interfaces enable, for the switch, the user to enter one or any combination of an identification of the switch, a location of the switch, a duration that the switch is enabled, or one or more prerequisites for enabling the switch. (Bilger; at least Figs. 12B-12C and 15B; column 24, lines 30-55; disclose wherein a user creates rooms of a house using the user interface and 

Regarding Claim 9; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, wherein the one or more interfaces provide a visual indication of whether a bypass of the first control logic is currently being implemented. (Bilger; at least column 18, lines 59-65; disclose wherein the switch interface includes LEDs to indicate which room mode is currently being implemented and thus one can tell when a first control logic is being bypassed based on the indicated room mode).

Regarding Claim 10; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, wherein the one or more interfaces provide visual feedback of information about the configuration of the second control logic and the switch. (Bilger; at least Fig. 13E and 13F; column 18, lines 37-65; disclose wherein a computer interface provides visual feedback to a user about the configuration that is set for a second control logic and the switch interface provides LEDs indicating the second control logic is being implemented and one can visually see a position of the switch).

Regarding Claim 11; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, wherein the one or more interfaces comprise a display screen coupled to the controller. (Bilger; at least column 26, lines 1-19; disclose wherein the one or more interfaces can be a computer coupled to the controller).

Regarding Claim 12; the combination of Bilger and Belz further teach; The animal habitat control system of claim 1, wherein the one or more interfaces comprise a display screen of the controller. (Bilger; at least column 26, lines 1-19; disclose wherein the controller comprises an LCD screen).

Regarding Claim 13; The combination of Bilger and Belz further teach; The animal habitat control system of claim 1, further comprising one or more additional switches, (Bilger; at least column 18, lines 23-35; disclose wherein each room of the house includes a smart switch)
each of the one or more additional switches comprising plural states, each of the one or more additional switches operably coupling the plural equipment to the controller, (Bilger; at least Fig. 9; column 18, lines 37-65; disclose a smart switch in communication with the central controller and coupled to controlled devices of the structure that contains a plurality of states (i.e. room modes) that can be triggered to control the controlled devices coupled to the respective switches and wherein Belz teaches coupling a smart switch to a plurality of equipment)
wherein for any one of the one or more additional switches, when configured in a first state, enables the controller to control operations of the plural equipment using first control logic, (Bilger; at least column 18, lines 37-65; disclose wherein when a user toggles the switch up twice it triggers a first room mode (i.e. a normal room mode))
and when configured in a second state, enables the controller to control operations of one or more equipment of the plural equipment using different control logic that bypasses the first control logic. (Bilger; at least column 18, lines 37-65; disclose wherein disclose wherein if the switch is toggled down a number of times, it will trigger alternative room modes that will super cede the present mode the room is currently in).

Regarding Claim 14; the combination of Bilger and Belz further teach; The animal habitat control system of claim 13, wherein each of the switches is coupled to a respective button uniquely corresponding to a respective one of the plurality of different service operations. (Bilger; at least column 14, lines 5-25; column 18, lines 23-65; disclose wherein the switch is a standard decora switch with a toggle member (i.e. button) which is toggled in various combinations to control room modes (i.e. service operations) and upon activation in the proper sequence engages the room into the appropriate mode and activates all appropriate equipment in the room).

Regarding Claim 15; Bilger teaches; A method, comprising: 
controlling operations of plural equipment using first control logic when a switch is in a first state, (Bilger; at least column 18, lines 37-65; disclose wherein when a user toggles the switch up twice it triggers a first room mode (i.e. a normal room mode))
wherein the plural equipment includes at least one fan equipment, at least one light equipment, and at least one inlet equipment controlling airflow into an animal habitat; (Bilger; at least Fig. 7A; column 8, lines 55-67; disclose a plurality of controlled objects in a home automation system in which each controlled object can have different functionality (i.e. lights, fans, televisions, appliances, windows, HVAC equipment (i.e. dampers), etc.) and wherein the home automation is to facilitate comfort for control for both humans and animals)
and responsive to a change in the switch from the first state to a second state, controlling operations of one or more equipment of the plural equipment using second control logic that bypasses the first control logic; (Bilger; at least column 18, lines 37-65; disclose wherein disclose wherein if the switch is toggled down a number of times, it will trigger alternative room modes that will super cede the present mode the room is currently in)
enabling, via one or more interfaces: configuration of the first and second control logic and the switch by a user with access rights to the first and second control logic and the switch configuration; and the user to enable and disable the switch; (Bilger; at least Fig. 13E and 13F; column st family room in the present art) a user sets up custom control operations (i.e. lighting and speaker activations in the two figures) for various room modes (i.e. control logic for the different modes such as normal, romantic, etc.) which is activated by the local smart switch to trigger the various custom modes created by the user using the user interface and further the use is able to set a room into “manual” mode thus deactivating controls of the switch)
wherein responsive to the switch being enabled by the user with access rights, enabling the state of the switch to be changed by a user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic to enable operational control to change from the first control logic to the second control logic; (Bilger; at least column 19, lines 8-12; disclose wherein users unfamiliar with the control logic can utilize the switches and one could reasonably assume perform the basic switching combinations to change between first and second control logic modes)
wherein enabling the state of the switch to be changed by the user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic comprises receiving input corresponding to a button coupled to the switch. (Bilger; at least Fig. 9; disclose a switch to be operated by a user unfamiliar with the control logic that includes a toggle (button) for initiating the various control modes).
Bilger appears to be silent on; controlling operations of plural equipment
However, Belz teaches; (at least column 17, lines 24-37; column 18, lines 3-17) disclose a limited purpose remote controller configurable in the form of a switch which is programmed that upon activation or deactivation, sends automation commands to a plurality of equipment linked to the single switch allowing control of multiple devices with a single switch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling a plurality of different equipment with a single switch as taught by Belz with the known invention of a building automation and control system as taught by Bilger to achieve the known result of more efficient building control. One would be motivated to combine the cited prior art of reference in order to provide control to all outlets/lights of a room or building and not just the devices directly hardwired to the switch as taught by Belz (column 17, lines 53-57).  

Regarding Claim 19; the combination of Bilger and Belz further teach; The method of claim 15, further comprising enabling, via the one or more interfaces, one or any combination of: input by the user, the input corresponding to one or any combination of an identification of the switch, a location of the switch, a duration that the switch is enabled, or one or more prerequisites for enabling the switch, selection of one or any combination of which of the plural equipment are operational upon activation of the switch, whether the selected one or more of the plural equipment are off or on, or a variable value of intensity for the one or more of the plural equipment; and feedback of whether a bypass of the first control logic is currently being implemented; or feedback of information about the configuration of the second control logic and the switch. (Bilger; at least Figs. 13E and 13F; disclose where the user is able to customize for each room mode, which equipment is operated, either on or off, upon activation of the switch in the corresponding room mode and wherein for instance in regard to lighting control, can adjust a brightness threshold for the various modes).

Claim 20; Bilger teaches; A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, causes the one or more processors to: (Bilger; column 26, lines 1-19; disclose a controller which is commonly known to include a processor and memory for executing instructions)
control operations of plural equipment using first control logic when a switch is in a first state; (Bilger; at least column 18, lines 37-65; disclose wherein when a user toggles the switch up twice it triggers a first room mode (i.e. a normal room mode))
wherein the plural equipment includes at least one fan equipment, at least one light equipment, and at least one inlet equipment controlling airflow into an animal habitat; (Bilger; at least Fig. 7A; column 8, lines 55-67; disclose a plurality of controlled objects in a home automation system in which each controlled object can have different functionality (i.e. lights, fans, televisions, appliances, windows, HVAC equipment (i.e. dampers), etc.) and wherein the home automation is to facilitate comfort for control for both humans and animals)
and responsive to a change in the switch from the first state to a second state, control operations of one or more equipment of the plural equipment using second control logic that bypasses the first control logic; (Bilger; at least column 18, lines 37-65; disclose wherein disclose wherein if the switch is toggled down a number of times, it will trigger alternative room modes that will super cede the present mode the room is currently in)
enable, via one or more interfaces: configuration of the first and second control logic and the switch by a user with access rights to the first and second control logic and the switch configuration; and the user to enable and disable the switch; (Bilger; at least Fig. 13E and 13F; column 18, lines 23-65; column 23, lines 35-47; disclose a user interface accessed by a user of the automation system where for each room of a house (i.e. 1st family room in the present art) a user sets up custom control operations (i.e. lighting and speaker activations in the two figures) for various room modes (i.e. control logic for the 
wherein responsive to the switch being enabled by the user with access rights, enabling the state of the switch to be changed by a user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic to enable operational control to change from the first control logic to the second control logic; (Bilger; at least column 19, lines 8-12; disclose wherein users unfamiliar with the control logic can utilize the switches and one could reasonably assume perform the basic switching combinations to change between first and second control logic modes)
wherein enabling the state of the switch to be changed by the user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic comprises receiving input corresponding to a button coupled to the switch. (Bilger; at least Fig. 9; disclose a switch to be operated by a user unfamiliar with the control logic that includes a toggle (button) for initiating the various control modes).
Bilger appears to be silent on; control operations of plural equipment
However, Belz teaches; (at least column 17, lines 24-37; column 18, lines 3-17) disclose a limited purpose remote controller configurable in the form of a switch which is programmed that upon activation or deactivation, sends automation commands to a plurality of equipment linked to the single switch allowing control of multiple devices with a single switch.
Bilger and Belz are analogous art because they are from the same field of endeavor or similar problem solving area, of home and building automation and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of controlling a plurality of different .  

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 

The applicant argues the following:
The reference of Bilger fails to explicitly teach controlling inlet equipment for airflow into an animal habitat as required by claim 1.
The reference of Bilger does not suggest enabling the state of the switch to be changed by a user without access rights, limited access rights, or with insufficient familiarity about the first and second control logic to enable operational control to change from the first control logic to the second control logic as required by claim 1.

The office respectfully disagrees.

With regards to the first argument, the office will refer back to the cited portion in the rejection above of column 8, lines 55-67. First, Bilger discusses the limitation of controlling inlet equipment for airflow into the habitat in that the control system is used, for instance, to control an HVAC system with is known to include inlet/outlet airflow as well as dampers/vents for controlling airflow to a space/structure. Further the reference discloses the control of windows which provides a secondary 

With regards to the second argument, the office is not quite sure what the applicant is arguing is not specifically taught in the limitation, however the office will point to the cited section of column 18, lines 23-67 as addressed above. The office, for purpose of supporting material, will further point to column 18, lines 1-21. First, as discussed in, column 18, lines 1-21, visitors who visit the smart home in question may be unfamiliar with the workings of the house and associated equipment. Thus the introduction of the smart switches as discussed in lines 23-67, provide a user friendly means for the visitors to actuate the devices who might be unfamiliar with the system. Secondly, the visitors can be instructed on the multiple switch actuations to easily cycle between a number of modes that only the primary user has access to modifying. Thus it can be reasonably expected that a visitor/unfamiliar user can cycle between a first and second mode without the capabilities of modifying custom settings provided by the primary user. Thus the reference of Bilger sufficiently teaches the referenced limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117